DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 20-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (“Wu”) (US 2013/0050034) in view of Suzuki et al (“Suzuki”) (US 6,628,226) in view of Cheng et al (“Cheng”) (US 8,286,816).

Re Claim 1: Wu discloses:  A vehicular system (Figs 1, 2, 7 and either 8 or 9) comprising: 
a body panel (22) having an aperture (222); and 
a radar unit (1) at least partially aligned with the aperture (as evidenced by Figs 8 or 9), the radar unit including a housing (162 and 12) encapsulating a circuit (unlabeled elements under antenna, 14, within the housing as evidenced by Figs 8 or 9 and Abstract “An automotive radar device and an antenna cover are disclosed…”) operable to generate radar waves (Abstract), the housing including a first wall (162) through which the radar waves are directed (as evidenced by Figs 7 and 8 or 9 where the antenna, 14, emits the radar waves away from the vehicle through the housing, 162); 
wherein the first wall of the housing is visible within the aperture and the body panel (as evidenced by Figs 8 or 9)
does not extend across the first wall (as evidenced by Figs 8 or 9).
Wu fails to specifically disclose: a printed circuit board.
wherein an exterior surface of the first wall of the radar unit is provided with an indicia, and

Suzuki, however, teaches: a radar device (Fig 4) comprises printed circuit boards (col 7 lines 26-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a printed circuit board in Wu, as taught by Suzuki, in order to implement an easily manufactured circuit for a radar.
Wu as modified fails to specifically disclose: wherein an exterior surface of the first wall of the radar unit is provided with an indicia, and
wherein the exterior surface of the first wall is a flat surface interrupted by the indicia, wherein the indicia is formed in or on the flat surface such that the exterior surface of the first wall is non-planar.
Cheng, however, teaches: wherein an exterior surface of the first wall of the radar unit is provided with an indicia (col 6 lines 9-10), and
wherein the exterior surface of the first wall is a flat surface interrupted by the indicia, wherein the indicia is formed in or on the flat surface such that the exterior surface of the first wall is non-planar (col 6 lines 11-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein an exterior surface of the first wall of the radar unit is provided with an indicia, and wherein the exterior surface of the first wall is a flat surface interrupted by the indicia, wherein the indicia is formed in or on the flat surface such that the exterior surface of the first wall is non-planar in Wu as modified, as taught by Cheng, in order to advertise the manufacturer.

Re Claim 2:  The disclosures of Wu as modified have been discussed above. 


Re Claim 3: The disclosures of Wu as modified have been discussed above. 
Wu as modified discloses: The vehicular system of claim 1, further comprising a bracket (lower housing element 12 as evidenced by Fig 9 is a mounting bracket for mounting the radar device, 1, to the body panel, 22) having a plurality of mounting points (through which screws 19 are passed), wherein the bracket is mounted to the body panel (22) at one or more of the plurality of mounting points (as evidenced by Fig 9), and wherein the bracket is mounted to the radar unit at one or more of the plurality of mounting points (as evidenced by Fig 9).

Re Claim 4: The disclosures of Wu as modified have been discussed above. 
Wu as modified discloses: The vehicular system of claim 1, further comprising: 
a structural member (164) located behind the body panel (22); a bracket (12) mounted to the structural member, the bracket including a plurality of mounting points (screws 19 pass through the mounting points) attachable to the radar unit (as evidenced by Fig 9).

Re Claim 5: The disclosures of Wu as modified have been discussed above. 
Wu as modified discloses: The vehicular system of claim 4, further comprising a shroud (162) extending at least partially across a gap (as evidenced by Fig 9) between the structural member (164) and the body panel (22).


Wu as modified discloses: The vehicular system of claim 1, wherein the housing (12, 162) includes a first housing portion (162) and a second housing portion (12), the first and second housing portions being releasably attached to one another (as evidenced by Fig 2 where the releasable attachments are screws, 18).

Re Claim 21: The disclosures of Wu as modified have been discussed above. 
Wu as modified discloses: The vehicular system of claim 20, further comprising a third housing portion (164) located between the first and second housing portions (as evidenced by Figs 1, 2 and 8 or 9).

Re Claim 22: The disclosures of Wu as modified have been discussed above. 
Wu as modified discloses: The vehicular system of claim 21, wherein the third housing portion (164) includes a plurality of mounting posts (18) extending outward therefrom (as evidenced by Figs 2 and 9).

Re Claim 23: The disclosures of Wu as modified have been discussed above. 
Wu as modified discloses: The vehicular system of claim 20, wherein the first housing portion (162) is configured to permit radar waves to pass therethrough (as evidenced by Figs 1, 2, and 8 or 9).

Re Claim 24:  The disclosures of Wu as modified have been discussed above. 
Wu as modified discloses: The vehicular system of claim 1 
Wu fails to specifically disclose: wherein the indicia is formed by one of molding, engraving, or embossing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the indicia is formed by one of molding, engraving, or embossing in Wu as modified, as taught by Cheng, in order to advertise the manufacturer.

Re Claim 26: The disclosures of Wu as modified have been discussed above. 
Wu as modified discloses: The vehicular system of claim 1 
Wu fails to specifically disclose: wherein the indicia is one or more of a logo corresponding to the manufacturer of the radar unit, a logo corresponding to a vehicle make or model, a text or an image denoting a trim level or engine specification of a vehicle, or a text or an image denoting the function of the radar unit.
Cheng, however, teaches: the indicia (col 6 lines 9-10) is one or more of a logo corresponding to the manufacturer of the radar unit, a logo corresponding to a vehicle make or model, a text or an image denoting a trim level or engine specification of a vehicle, or a text or an image denoting the function of the radar unit (col 6 lines 11-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the indicia is one or more of a logo corresponding to the manufacturer of the radar unit, a logo corresponding to a vehicle make or model, a text or an image denoting a trim level or engine specification of a vehicle, or a text or an image denoting the function of the radar unit in Wu as modified, as taught by Cheng, in order to advertise the manufacturer.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (“Wu”) (US 2013/0050034) in view of Suzuki et al (“Suzuki”) (US 6,628,226) in view of Cheng et al (“Cheng”) (US 8,286,816) as applied to claim 1 above, and further in view of Byer (US 5,411,140).

Re Claim 27:  The disclosures of Wu as modified have been discussed above. 
Wu as modified discloses: The vehicular system of claim 1
Wu fails to specifically disclose: wherein the indicia is colored relative to the front cover.
Byer, however, teaches: wherein the indicia is colored relative to the front cover (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the indicia is colored relative to the front cover in Wu as modified, as taught by Byer, in order to enhance the display of the logo.

Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (“Wu”) (US 2013/0050034) in view of Suzuki et al (“Suzuki”) (US 6,628,226) in view of Cheng et al (“Cheng”) (US 8,286,816) as applied to claim 1 above, and further in view of Chakam et al (“Chakam”) (US 2015/0123854).

Re Claim 7: The disclosures of Wu as modified have been discussed above. 
Wu as modified discloses: The vehicular system of claim 1
Wu as modified fails to specifically disclose:  wherein the housing further includes a plurality of spring clips and a second wall opposite the first wall, wherein the plurality of spring clips extend around the first wall and the second wall to hold the first wall relative to the second wall.
Chakam, however, teaches: wherein the housing further includes a plurality of spring clips and a second wall opposite the first wall, wherein the plurality of spring clips extend around the first wall and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the housing further includes a plurality of spring clips and a second wall opposite the first wall, wherein the plurality of spring clips extend around the first wall and the second wall to hold the first wall relative to the second wall in Wu, as taught by , as the simple substitution of equivalents known for the same purpose yielding only the predictable result of providing an easy to disassemble clamping component to one of ordinary skill in the art. 

Re Claim 8: The disclosures of Wu as modified have been discussed above. 
Wu as modified discloses: The vehicular system of claim 7, further comprising a sub-carrier located between the first wall and the second wall (as evidenced by Figs 2 and 8 or 9 the antenna, 14, sits on a sub-carrier between the first, 162, and second, 12, portions of the housing).

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (“Wu”) (US 2013/0050034) in view of Suzuki et al (“Suzuki”) (US 6,628,226) in view of Cheng et al (“Cheng”) (US 8,286,816) as applied to claim 1 above, and further in view of Davis (US 4,673,937).

Re Claim 9: The disclosures of Wu as modified have been discussed above. 
Wu as modified discloses: The vehicular system of claim 1
Suzuki, further teaches: wherein the printed circuit board is first printed circuit board, wherein the radar unit further includes a second printed circuit board in communication with the first printed circuit board (col 7 lines 26-27 and as evidenced by Fig 4 with multiple circuit boards), wherein the housing further includes a vehicle connector port (34)

Wu as modified fails to specifically disclose: wherein the second printed circuit board is operable to communicate with a vehicle electronic control unit via the vehicle connector port.
Davis, however, teaches:  a vehicle radar system (Fig 1; 22) operable to communicate with a vehicle electronic control unit (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the second printed circuit board is operable to communicate with a vehicle electronic control unit via the vehicle connector port in Wu as modified, as taught by Davis, in order to integrate the information from the radar with the vehicle for enhancing cruise control operation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-9, 20-24 and 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845